ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_01_FR.txt. 1110

DÉCLARATION DE M. RANJEVA

Je souhaiterais d’abord préciser l'interprétation que je donne de la

réponse à l’article I du compromis concernant les alinéas 2 et 3 du dis-
positif relatifs au statut de l’île de Kasikili/Sedudu:

1.

Par l'effet dévolutif attaché au choix du chenal nord comme chenal
principal, l'arrêt a retenu la solution la moins invraisemblable en
l'absence d’une comparaison systématique des deux chenaux de navi-
gation; ainsi s’explique le rattachement de l’île de Kasikili/Sedudu au
territoire botswanais.

Le communiqué de Kasane a créé des obligations juridiques à la
charge des deux Etats parties au litige à propos de la jouissance et
l'exercice des droits de leurs ressortissants dans la zone pertinente; en
plus du droit de navigation et de pêche dans le chenal, s’ajoute celui
du libre accès dans les eaux environnantes et sur le territoire de l’île de
Kasikili/Sedudu.

Par ailleurs, en ce qui concerne la présence des Masubia sur l'île de

Kasikili/Sedudu, la proposition énoncée au paragraphe 98 de l’arrêt selon
laquelle:

«même si des liens d’allégeance ont pu exister entre les Masubia et
les autorités du Caprivi, il n’est pas établi que les membres de cette
tribu occupaient l’île «a titre de souverain», c’est-à-dire y exerçaient
des attributs de la puissance publique au nom de ces autorités».

n’a pas une portée à caractère général, elle ne vise que les circonstances
particulières de la présente affaire.

69

(Signé) Raymond RANJEVA.
